UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7813



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALLEN MORSLEY, a/k/a Raleek, a/k/a Baldhead,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-93-102, CA-97-302-5-F)


Submitted:   July 22, 1998                 Decided:   August 4, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank J. Hancock, Forest Hills, New York, for Appellant. Rudolf A.
Renfer, Jr., Assistant United States Attorney, Raleigh, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Allen Morsely appeals the district court’s order denying his

motion to supplement his 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998) motion and the district court’s order denying his motion for

reconsideration of the denial of his motion to amend the court’s

findings pursuant to Fed. R. Civ. P. 52(b).* We have reviewed the

record and the district court’s opinion and find no reversible

error. The district court did not abuse its discretion in denying

the post-judgment motion to supplement the § 2255 motion, or the

untimely Rule 52(b) motion. Accordingly, we deny a certificate of

appealability   and   dismiss   the   appeal.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




     *
       We note that the notice of appeal was not timely as to the
underlying denial of Morsely’s § 2255 motion, so we are without
jurisdiction to consider that order.


                                      2